Citation Nr: 0737032	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected disability 
of retinitis pigmentosa.  

2.  Entitlement to a higher level of special monthly 
compensation.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1974 to June 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a December 2005 decision, the Board denied entitlement to 
service connection for bilateral hearing loss, to include as 
secondary to the service-connected disability of retinitis 
pigmentosa and entitlement to a higher level of special 
monthly compensation.  The veteran then appealed the Board's 
December 23, 2005 decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

In July 2007, VA and the veteran's attorney filed a Joint 
Motion to remand the Board's decision for readjudication.  
The Court granted the Joint Motion that month, and remanded 
the case to the Board.  Subsequently, a statement was 
received from the veteran dated in September 2007, asserting 
in-service acoustic trauma.  The Board notes the veteran has 
not waived initial RO review of his December 2005 
audiological evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2007 Joint Motion for Remand which was the basis 
for the June 2007 Court Order to remand the Board's December 
2005 decision, it was asserted that the Board had failed to 
apply the presumption of aggravation and address whether the 
veteran's bilateral hearing loss showed an increased in 
severity during service and that the Board should remand the 
special monthly compensation claim to the RO for appropriate 
action.  In view of the Joint Motion the case must again be 
returned to the RO for consideration in the first instance 
for action as directed in the Joint Motion.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to include an audiological 
evaluation.  The veteran should be 
afforded a VA audiological evaluation 
(with audiometric studies) to ascertain 
his bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The 
examiner should comment whether it is at 
least as likely as not that the bilateral 
hearing loss is due to service, including 
due to acoustic trauma, or that it 
underwent an increase in severity during 
service.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a rationale for 
all opinions given.  

2.  Readjudicate the issues on appeal 
based on all of the evidence of record.  
Consider whether the veteran's bilateral 
hearing loss was aggravated by service 
and whether it demonstrated an increased 
in severity during service.  If it is 
determined that the veteran's bilateral 
hearing loss is due to service, 
readjudicate the veteran's claim for a 
higher level of special monthly 
compensation.  After completion of the 
above and any other development deemed 
necessary, if either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



